DETAILED ACTION
	This action is in response to application filed on June 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/10/2020 and 03/23/2022 have been considered by the examiner.


Drawings
	The drawings were received on 08/07/2020.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-12 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
1. A pump, comprising:
a fluid inlet section;
a fluid outlet section;
a stator axially between the fluid inlet section and the fluid outlet section and including:
a plurality of radially inwardly extending legs;
a plurality of electrical windings disposed about the plurality of radially inwardly extending legs and arranged to be connected to an electrical power source;
a rotor axially between the fluid inlet section and the fluid outlet section, the rotor and the stator defining a fluid flow space radially therebetween;
a movable inlet guide configured for guiding fluid flow from the fluid inlet section into the fluid flow space;
a movable outlet guide arranged to guide fluid flow from the fluid flow space into the fluid outlet section; and,
an attenuating circuit including:
a capacitor electrically wired in parallel with a first electrical winding of the plurality of electrical windings; and,
a switch electrically connected to the capacitor, wherein:
the first electrical winding is wound about a first radially inwardly extending leg of the plurality of radially inwardly extending legs;
the rotor is arranged to be rotated inside of the stator by energization of the plurality of electrical windings;
during the energization of the plurality of electrical windings:
the switch is arranged to electrically connect the capacitor to an electrical ground; and,
the electrical power source is arranged to create a voltage in the capacitor; and,
following a de-energization of the plurality of electrical windings:
the switch is arranged to electrically isolate the capacitor from the electrical ground; and,
the capacitor is arranged to discharge the voltage through the first electrical winding.	

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Syverson (US 5397975) deals with a hybrid alternator includes a stator and a rotor, with the rotor having longitudinally separate wound field and permanent magnet rotor portions where a capacitor (Fjig. 4:108) is connected between -ve terminal and a switch (Fig. 4: 106)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846